Ao 106(Rev_o4/10) AQMM@H&¢SWMQDQ-DB Document 1 Filed 01/10/19 Page 1 of 26

UNITED STATES DISTRICT CoUIF! L E D

for the , _]AN 19 zulg

Eastern District of California
CLERK, U.S. DlS`l`H|CT COURT
EASTERN D|STF||GTOF CAL|FQ A
/`

ev

o€Fuivcuann `)LJ'

CaseNo. j
2:19-5\!\/~0@@9`§'{5' ‘

In the Matter of the Search of
9152 Schmuckly Drive, Apartment # 7 S'acramento,
California, including any safes or other storage
containers within the residence; and

 

A red iPhone with a black case with IMEI 35 584108
513727 9

APPLICATION FOR A SEARCH WARRANT `

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenzijy the person or describe the
property to be searched and give its location).'

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern District of Califomia , there is now concealed (identijy the

 

person or describe the property to be seized)f

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):
|Zl evidence of a crime;
|:| contraband, fruits of crime, or other items illegally possessed;
|:| property designed for use, intended for use, or used in committing a crime;
|:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Ojj”ense Description
18 U.S.C. §922(g)(5) Alien in Possession of a Firearm
The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

|Zl Continued on the attached sheet.

|:| Delayed notice days (give exact ending date if more t an 3 ) is requested
under 18 U.S.C. § 3103a, the basis of Which is set forth on the tac e sheet.

l

":A)blicant’s signature
Jo§)q`Wood, HSI Special Agent

Yrinted name and title

Swom to before me and signed in my presence.

 

Datez @&LL_ \ 'ZNVA_.`§V\"
l Judge ’s signature

City and state: Sacramento, Califomia Deborah Bames, U.S. Magistrate Judge

Print`ed name and title

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 2 of 26

Affidavit in Support of a Criminal Complaint., Arrest Warrant. and Search Warrant

I, Joshua Wood being duly swom, depose and state as follows:
PURPOSE

l. I make this affidavit in support of a criminal complaint and arrest warrant for

 

Mosab Mohammad Salman AL HARASEES (DOB: XX/XX1987, NVDL: 17XXXXXXX1,
Alien file number: AOXX XXX XX5; hereinafter AL HARASEES) for being an alien illegally
or unlawfully in the United States in possession of a firearm in violation of 18 U.S.C. § 922(g)(5)
and to search the following property:
a. Apartment # 7 located at 9152 Schmuckly Drive, Sacramento, Califomia,
including any safes or other storage containers inside the residence
(TARGET RESIDENCE); and
b. A red iPhone with a black case with IMEI 35 584108 513727 9

(TARGET CELLPHONE).
AGENT BACKGROUND

2. I am Special Agent of the United States Homeland Security Investigation (HSI) a
division of the Department of Homeland Security (DHS). I am currently assigned to the
Gangs/Narcotics Unit of the Sacramento Field Office of Investigations.

3. I received training as a Special Agent at the Federal Law Enforcement Training
Center (FLETC) in Glynco, Georgia, where I completed the Criminal lnvestigator Training
Program (CITP) and the lmmigration Customs Enforcement Special Agent Training (ICESAT).

During this period I have received training in narcotic investigation matters including, but not

limited to, drug interdiction, drug detection, money laundering techniques and schemes, drug

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 3 of 26

identification, and asset identification and removal. l have been employed as a Special Agent
since March of 2007 and I am currently assigned to the Narcotics/Gang Unit.

4. My duties as a Special Agent include the development and evaluation of
information in order to detect violations of federal law. As an HSI Agent, I have experience with
investigations relating to both criminal violations of Title 18 USC, Title 21, and Title 8 USC
(administrative violations) of the Immigration and Nationality Act. I have assisted agents from
other HSI agents in the execution of search warrants relating violations of Titles 18, Title 21, and
Title 8 of the United States Code.

5. The information contained in this Affidavit is known to me through personal
knowledge, record checks, reports of other investigating agents, and other reliable sources. This
Affidavit is further based upon my training and experience as an HSI agent, the training and
experience of other HSI agents that I have consulted in investigating this case. This affidavit is
being submitted for the limited purpose of obtaining criminal complaints and arrest warrants,
therefore l have not included every fact known concerning this investigation l have set forth
only the facts that I believe are essential to establish the necessary foundation for an order
authorizing Search warrant criminal complaints and arrest/ search warrants. ln such capacity, I
attest to the following:

PROBABLE CAUSE

6. On January 9, 2019, Homeland Security Investigations (HSI) and Immigration
and Customs Enforcement (ICE) and Enforcement and Removal (ERO) Sacramento were
conducting surveillance on Apartment # 7 located at 9152 Schmuckly Drive, Sacramento,

California (TARGET RESIDENCE) for AL HARASEES. AL HARASEES Was ordered

removed by an lrmnigration Judge at San Francisco, Califomia on November 20, 2008.

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 4 of 26
7. At approximately 0855 hours, ERO Deportation Officer (DO) Robert Hallanger

observed a male adult that resembled AL HARASEES walking towards his vehicle. At that
time, DO Hallanger, myself, and HSI Special Agent (SA) Rachel Ritchey approached AL
HARASEES While he attempted to enter his vehicle. DO Hallanger identified himself as a law
enforcement officer (which was also fully marked with “police” markings) and asked AL
HARASEES asked for his name. AL HARASEES stated his name was “Mosab” and provided
DO Hallanger a Nevada state drivers’ license bearing his photograph and biographical
information that identified him as the same AL HARASEES that is subject for removal. DO
Hallanger asked if AL HARASEES had any documentation for proof of immigration status to
remain in the United States. AL HARASEES stated that he had an F-l Visa and passport inside
a safe in the TARGET RESIDENCE.

8. At that time, DO Hallanger detained AL HARASEES and placed him in
handcuffs. DO Hallanger asked AL HARASEES if he had any Weapons on his person. AL
HARASEES stated that he had a “Glock” pistol on his person. At that time, DO Hallanger
asked me to search his person for Weapons. While conducting the search, l found a concealed
handgun in a holster on AL HARASEES right side. The handgun has not yet been examined by
a firearms expert, but it appeared that the firearm had been manufactured from an unfinished
lower receiver and made to look like a Glock handgun.

9. _ DO Hallanger asked AL HARASEES for permission for law enforcement to
enter the TARGET RESIDENCE to retrieve his passport from the safe. AL HARASEES
provided verbal consentl to enter the TARGET RESIDENCE to retrieve the passport but asked

that his girlfriend (Andrea AGUILAR-ENRIQUEZ), who Was in the TARGET RESIDENCE,

 

1 HSI Special Agent Brian Pellin obtained a signed consent to search form and Miranda rights form AL
HARASEES subsequent to his detention and arrest.

 

 

Case 2:19-svv-OOOOQ-DB Document 1 Filed 01/10/19 Page 5 of 26

be the one to open the safe. DO Hallanger asked if there were any other firearms in the
residence AL HARASEES said there was not.

10. At that time, myself, HSI ,Special Agent Rachel Ritchey knocked on the
TARGET RESIDENCE. AGUILAR-ENRIQUEZ answered the door. I informed AGUILAR-
ENRIQUEZ that her boyfriend was arrested and needed to provide her the safe code for law
enforcement to retrieve his passport. AGUILAR-ENRIQUEZ exited the TARGET
RESIDENCE, obtained the safe code from AL HARASEES, and returned with agents inside
the TARGET RESIDENCE to open the safe.

11. Myself, HSI Special Agents Brian Pellin and Rachel Ritchey escorted
AGUILAR-ENRIQUEZ inside the residence per AL HARASEES’ consent and to ensure officer
safety while AL HARASEES’ passport was retrieved Once AGUILAR-ENRIQUEZ opened
the safe to retrieve the passport, I Saw what appeared to be firearms stored on the inside door of
the safe. At that time, I asked AGUILAR-ENRIQUEZ to step back from the safe due to the
observation of firearms

12. After removing AGUILAR~ENRIQUEZ from the immediate area of the firearms,

I observed in plain sight numerous (approximately thirty) firearms and multiple boxes of

ammunition in the safe (see below).

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 6 of 26
13. Visible in plain view was the stamp “Glock” on one of the firearms in the door of

the safe. l am aware from conversations with an ATF interstate nexus expert that Glock firearms
are manufactured outside of California.

14. At that time, HSI Agents froze the location in anticipation for obtaining a search
warrant for the TARGET RESIDENCE, to include the safe. HSI Special Agents Brian Pellin
and Kristopher Kashuba advised AL HARASEES of his Miranda rights via an agency-issued
card.2 AL HARASEES stated that he understood his rights and was willing to speak with law
enforcement HSI Special Agent Brian Pellin confronted AL HARASEES and said that agent
observed several firearms in the safe (in contradiction to AL HARASEES’ pervious statement to
law enforcement). AL HARASEES stated that “two” of the firearms were his friends’ firearms
and the rest were his. AL HARASEES gave consent to law enforcement to take possession of
the firearms

15. During the interview, AL HARASEES informed HSI Special Agent Brian Pellin
that he had video of himself firing weapons on the TARGET CELLPHONE in his possession
AL HARASEES provided consent for HSI Special Agent Brian Pellin to obtain the TARGET
CELLPHONE and observe the videos. A review of the videos on the TARGET CELLPHONE
depicted AL HARASEES firing weapons.

16. DO Hallanger determined AL HARASEES to be illegally present in the United
States. AL HARASEES claimed to be a thirty-one (31) year old male, native and citizen of
Jordan, who last entered in the U.S. in Chicago, Illinois on or about an April 24, 2006 as B-2
Visitor (non-immigrant) with authorization to remain in the United States for a temporary period
not to exceed October 12, 2006. On October 3, 2006, AL HARASEES adjusted his status from

a B-2 to F-l Student (non-immigrant) with authorization to remain in the United States for

 

2 HSI Special Agent Brian Pellin obtained a signed Miranda rights form AL HARASEES subsequent to his
detention and arrest.

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 7 of 26
duration of status of his education. On December 6, 2007, AL HARASEES’ education program

ended. AL HARASEES remained in the United Stated beyond the December 6, 2007. On
November 20, 2008, an Immigration Judge ordered AL HARASEES to beremoved from the
United States.

17. In this case, the facts set forth in this Affidavit demonstrate probable cause AL
HARASEES did knowingly possess firearms that moved in interstate and foreign commerce
while being an alien illegally and unlawfully in the United States, in violation of 18 U.S.C.
Section 922(g)(5).

CHARACTERISTICS OF FIREARMS TRAFFICKERS

18. I know from my training, experience, and discussions with other experience law
enforcement officials that firearm traffickers and/or manufacturers frequently possess the
following evidence of their unlawful activity in their residences, places of employment, storage
units, vehicles, electronic devices, and on their persons:

19. Firearms, lower receivers, upper receivers, grips, stocks, magazines, magazine
repair kits, trigger assemblies, variant lower receivers, and barrels;

20. Inforrnation concerning Where and from whom the trafficker/manufacturer
purchased firearms or firearm parts;

21. Inforrnation concerning Where and to whom the trafficker/manufacturer sold
firearms or firearm parts ;

22. Firearrn records (purchase/sale, method of payment), notes or other
documentation concerning profits made (i.e., comparing cost of purchase vs. cost of sale);

23. Customer files and lists related to the services provided or firearm sales;

24. Records and/or documents provided to customers in connection With the services

provided or firearms;

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 8 of 26

25. Correspondence to and/or from actual or prospective customers or suppliers ;

26. Records and/or documents reflecting or related to the purchase of equipment,
materials, or supplies for the operation of the business;

27. Records and/or documents of mailings, shipping or delivery, whether by the
United States Postal Service or other private delivery services;

28. Inforrnation concerning methods used to advertise the availability of their
firearms or firearm parts for purchase;

29. Photos of their firearms or firearm parts for purposes of advertising for sale, to
keep track of their inventory, for insurance in case of theft, etc.;

30. Written, recorded oral, or digital communications with associates involved in the

purchase/ sale of firearms or firearm parts;

31. Written statements showing profits made from the sale of firearms or firearm
parts for internal purposes;
32. Bank deposit records, checking account records, and other financial

documentation showing the purchase of firearms or firearm parts, the securing of cash to
purchase firearrns, and the depositing of cash proceeds from the sale of firearms;

33. Other records and/or documents Which appear to be related to the business
including, but not limited to notes, internal correspondence, external correspondence,
memoranda, directives, organizational charts;

34. Cell phone records which show the phone number and subscriber inforrnation,
and numbers called/received;

35. Indicia of persons in control over a premises where the above items are found,

including addressed mail, material in the premises with personal identification information,

photographs of persons in or about the location, etc;

 

 

Case 2:19-sW-00009-DB Document 1 Filed 01/10/19 Page 9 of 26

36. Tools and equipment associated with the manufacture of fireamis, including CNC
machines, drills, drill presses, lathes, Welding equipment, jigs, hack saws, power saws;

37. Templates, diagrams, instruction manuals, pamphlets, or other tutorial material
regarding the manufacture of fireamis;

38. Cash received from the sales of firearms; and,

39. Electronic devices, including cellular telephones, tablets and computers, used to
communicate regarding firearms transactions, conduct related research, and maintain records of
the purchase and sale of firearms

40. l know from my training and experience and discussions with experience law
enforcement officers, that individuals that own firearms store the firearms in safes, gun safes,
locked cabinets, and/or other secured containers l also know that individuals that possess
firearms typically store their firearms in their homes They store their firearms in their homes for
a number of reasons, including, to safely and securely store the firearm, for quick access to the
firearm for personal and property protection, and for convenient access for use of firearms for
sporting purposes

41. Through my training, experience, and discussions with other law enforcement
officers, l know that individuals who traffic fireamis for profit normally maintain records of their
financial activities in their residence, including receipts for expenditures by cash and check, bank
records, and other financial documents Furthermore, individuals engaged in an income-
producing business keep records of the financial activities of the business and often use
accountants to complete financial statements and tax returns for their business and personal
returns both in the business and their home.

42. l know that firearm traffickers and/or manufacturers as well as criminal co-

conspirators generally, use cellular telephones to communicate With one another, either by voice

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 10 of 26

or text message Cellular telephones are digital devices that preserve in their memory a history
of incoming, outgoing, and missed calls, Which can lead to evidence of the telephone numbers of
other firearm traffickers and/ or manufacturers and the dates and times that they and/or the mobile
telephone user dialed one another’s telephones Cellular telephones also contain in their memory
a telephone book. This allows the user to store telephone numbers and other contact
infonnation; the information stored in a telephone used by firearm traffickers and/or
manufacturers is evidence of the associations of the firearm traffickers and/ or manufacturers
some of which are related to his or her illegal business Cellular telephones also contain in their
memory text messages sent, received, and drafted by the mobile telephone user. The text "
message history of a firearm trafficker’s and/or manufacturer’s mobile telephone can contain
evidence of firearm trafficking and/ or manufacturing because it shows the communications or
planned communications of a firearm trafficker and/or manufacturer and the telephone numbers
of those with Whom the firearm trafficker and/or manufacturer communicated or intended to
communicate Cellular telephones also have a voicemail function that allows callers to leave
messages When the telephone user does not answer. Firearms traffickers and/or manufacturers
sometimes leave voice messages for each other and this is evidence both of their mutual
association and possibly their joint criminal activity. Cellular telephones can also contain other
user-entered data files such as “to-do” lists, which can provide evidence of crime when used by
firearm traffickers and/or manufacturers Cellular telephones can also contain photographic data
files, Which can be evidence of criminal activity when the user was a firearms trafficker Who
took pictures of evidence of crime Cellular telephone companies also store the data described in
this paragraph on their own servers and associate the data with particular users’ mobile

telephones

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 11 of 26

43. In my experience and consultation with other law enforcement officers, firearm
traffickers and/or manufacturers may take or cause to be taken, photographs or videotapes of
themselves, their associates, their property, and their product. Such traffickers often maintain
photographs and/or videotapes at their residence or in the areas under their control.

44. Repeated firearm trafficking and/or manufacturing activity over lengthy periods
of time generates greater amounts of evidence Many items of evidentiary value, particularly
computer and documentary evidence, are not illegal to possess and, therefore, not overtly
incriminating in the criminal’s view. lt is also a common practice for firearm traffickers and/or
manufacturers to maintain personal property used or obtained in their criminal activities and
which constitute evidence of their crimes for extended periods of time

45. As a result of my experience and training, l have learned that firearm traffickers
and/or manufacturers maintain and tend to retain accounts or records of those transactions Such
records detail amounts outstanding, owed, or expended, along With records tending to indicate
the identity of co-conspirators and these records may be kept on paper or contained in digital
storage devices lt is also my experience that these traffickers and/or manufacturers tend to keep
these accounts and records in their residence and in the areas under their control. lt is also my
training and experience that where criminal activity is long-term or ongoing, equipment and
records of the crime will be kept for some period of time

46. Based upon my training and experience, the above-described documentary
evidence can be in paper form, or may be in di gital'form stored on computers, smart phones,
digital notebooks, personal computers or any other type of digital storage device (eg., thumb
drives, external hard drives, etc.). Although the above-described material and the devices
holding the material would most likely be in their residence, it is also often found in their

personal vehicles, in their personal work areas (desks, lockers, etc.) where they work, and/or

10

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 12 of 26

rented storage lockers In addition, since many persons these days carry their cellular telephones
and, sometimes digital notebooks laptop computers, on their persons it is often necessary to
search and seize these items from the firearm trafficker’s and/or manufacturer’s person to secure
this evidence

47. l know, based on my training, experience, and consultation with other law
enforcement officers that the number of firearm traffickers and/or manufacturers using
computers and electronic information storage devices like the general population as a whole, is
steadily increasing, and such computer hardware, software documentation, passwords and
electronic information storage devices may be instrumentalities fruits or evidence of crimes
Moreover, such computers and electronic information storage devices offer firearm traffickers
and/or manufacturers and distributors convenient devices for recording information concerning
firearms including sources co-conspirators and customers records of purchases and sales and
any other information deemed pertinent by the firearm traffickers and/or manufacturers and
distributor. Much of the electronic media storage devices such as floppy disks zip disks thumb
drives CD-ROMs SD memory cards are very small, detachable, portable, and can be secreted
in small containers such as safes and clothing pockets l also know, based on my training and
experience that firearm traffickers and/or manufacturers often communicate With their criminal
associates and with potential buyers through the use of electronic mail, instant messaging, text
messaging, telephone answering machines voicemail, pagers and telephones (cellular and land

line). To the firearm traffickers and/or manufacturers these communication devices are part of

 

their normal business equipment
48. Accordingly, based on this investigation and my training and experience, 1 believe
that items listed in Attachment B Will be found at the locations locations listed in Attachment

A.

11

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 13 of 26
49. Additionally, based on my knowledge training, and experience l know that

electronic devices can store information for long periods of time Even when a user deletes
information from a device it can sometimes be recovered with forensics tools Similarly, things
that have been viewed via the lntemet are typically stored for some period of time on the device
This information can sometimes be recovered with forensics tools

[Continued on the Next Page]

12

 

   

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 14 of 26
CONCLUSION

Based upon the facts set forth above I believe there is probable cause to believe that
evidence of firearms offenses Specifically, 18 U.S.C. § 922(g)(5) (alien in possession of a
firearm), will exist inside the TARGET RESIDENCE, the TARGET CELLPHONE, and
inside the safe described above l therefore respectfully request that the Court issue a Warrant
authorizing the search of the locations as set forth in the affidavit and Attachment A, and
authorize the seizure of evidence fruits and instrumentalities of violations of 18 U.S.C. §
922(g)(5) more specifically described in Attachment B.

l also respectfully request federal criminal complaint and arrest warrant be issued for
Mosab Mohammad Salman AL HARASEES for violation of 18 U.S.C. § 922(g)(5) (alien in

possession of a firearm).

l state and affirm that the facts set forth in this affidavit are true and accurate to the best of my

knowledge and belief.

Jo@i\Wood
Specia Agent, HSI

'bed before me on the 0 day of January 2019

 

HONORABLE DEBORAH BARNES
United States Magistrate Judge

Approved as to form

title

amer . Desmond
Assistant United States Attomey

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 15 of 26
ATTACHMENT A-l

DESCRIP ION F L CATI TO
ME.ABM
The TARGET RESIDENCE is located at 9152 Schmuckly Drive Apartment #7,
Sacramento, Califomia, 95 826. The TARGET RESIDENCE is more particularly identified
as an apartment located in the northwest area of an apartment complex. The TARGET
RESIDENCE consists of beige stucco siding on one side and gray wood paneling on the other

side The front door of the residence is green in color and the number “7” white in color is

affixed adjacent to the front door. lncluding all safes and storage`areas within the residence

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 16 of 26

ATTACHMENT A-2

!ZES§ §RIPTION OF LO§§ATION TO
BE EA HED

A red iPhone with a black case with lMEl 35 584108 513727 9 (TARGET CELLPHONE).

15

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 17 of 26

ATTACHMENT B

E RIPTI O IT MST BE IZE SEARC ED

The following items constitute evidence fruits proceeds and instrumentalities of
violations of 18 U.S.C. § 922(g)(5) (alien in possession of a firearm).

1'.

Any and all firearms or ammunition

Any items pertaining to the possession, manufacture or distribution of illegal
firearms including but not limited to, lower receivers upper receivers grips
stocks magazines trigger assemblies and barrels for AR-lS-style firearms

. Any tools and/or equipment associated With the manufacture of firearms

including but not limited to drills drill presses lathes, welding equipment, jigs
hack saws power saws templates diagrams instruction manuals pamphlets or
other tutorial material regarding the manufacture of firearms

Photographs developed and undeveloped and/or videotapes or DVDs/CDs of
firearms firearm transactions firearm parts large sums of money and/or co-
conspirators and paperwork showing the purchase storage disposition, or
dominion and control over any firearms firearm parts ammunition or any of the
items described in Attachment B.

Records relating to the acquisition and distribution and repair of firearms
firearms parts tools and/or equipment associated with the manufacture of
machineguns short barreled rifles and/or other firearms including but not limited
to ATF Forrns 4473, Califomia Dealer Of Record Sale (DROS) records books
receipts invoices notes ledgers and pay/owe sheets

Personal telephone books telephone records telephone bills address books
correspondence notes and papers containing names and/or telephone numbers
that tends to establish communication between co-conspirators Whether such
documents are stored in documentary or electronic form.

Digital evidence of items described in Attachment B
Evidence and records relating to the accumulation of proceeds derived from

illegal firearms trafficking and manufacturing, Whether such documents are stored
in documentary or electronic form.

16

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 18 of 26

United States currency in excess of $2,000, including any and all financial records
to facilitate the investigation of the laundering of illicitly obtained monies and/or
other forms of assets including United States currency acquired through the sales
trafficking, or manufacturing of illegal fireanns

10. Rental or lease agreements for storage units safety deposit boxes other storage

ll.

locations keys combinations and/or access codes for them, whether such
documents are stored in documentary or electronic form.

Indicia of occupancy, residency, and/or ownership of the items noted above and
of the premises including but not limited to, papers correspondence canceled
envelopes canceled postcards bills and registration documents whether such
documents are stored in documentary or electronic form.

12. Any safes locked cabinets and/or other secured containers and/or devices at the

13.

locations and in/on vehicles identified in Attachment A. Law enforcement shall
be permitted to open such locked containers by force or through the use of a
locksmith if necessary.

Any vehicles and mobile conveyances used and/or associated with unlawful
trafficking and manufacturing of firearms including transporting of any such
fireanns firearm parts or blanks

14. Any computer numerical control (“CNC”) machines and/or parts/tools associated

15.

with the use and/or association of the manufacturing and/or modifying of
fireanns firearm parts AR-15 blanks (and firearm blanks of any kind)
machineguns and/or machinegun parts including but not limited to templates
cutting programs diagrams instruction manuals pamphlets or other tutorial
material regarding the manufacture of fireanns.

The contents of any surveillance camera or surveillance system used at any of the
locations identified in Attachment A.

16. Personal computers tablets cellular telephones encryption devices paging

devices beepers and other devices used for wire or electronic communications
that could conceivably be used in the course of illegal firearms trafficking and
manufacturing

17

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 19 of 26

17. Any Bitcoin Wallet addresses seed Words, accounts and passwords, or other
information necessary to access Bitcoin accounts and Wallets, whether such data
and documents are stored in documentary or electronic form.

18. Any user names passwords, text files encryption codes or other information
necessary to access Dark Web marketplaces or encrypted email accounts whether
such data documents are stored in documentary or electronic form.

 

A093 (Rcv_ mmSearc@§§§eigl;g§§§aW-OOOOQ-DB Document 1 Filed 01/10/19 Page 20 of 26

UNITED STATEs DISTRICT CoURT

for the

Eastern District of California

ln the Matter of the Search of )
9152 Schmuckly Drive, Apartment # 7 Sacramento, California, )
including any safes or other storage containers within the ) Case No.
residence; and ) , . __ SW __ -....l_ t ...

A red iPhone with a black case with IMEI 35 584108 513727 9 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the ___M_,_,__W…Eastern_H_W__WW District of California
(ia'entijj) the person or describe the properly to be searched and give its location )Z

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
dCSCl‘ide abOVC, and that SLlCh Search Wlll reveal (identi)j’ the person or describe the properly to be seized)§

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before January 23, 2019 (nor to exceed 14 days_)
lZl in the daytime 6:00 a.m. to 10:00 p.m. |:l at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises the property was taken, or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

i I:| Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
` § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
1 pl‘OpCI'ty, Wlll be S€aI'Cl'l€d OI' SClZ€d (c]zeck the appropriate bo,\j)

[] for _`_w days (ncr to exceed 30) El until, the facts justifying, the later s e '

Date and time issued: l. 'q'| q @ "l `~ Ll §M

ate of

  
  

 

 

Judge ’s signature

City and state: Sacramento, California Deborah Bamcs U.S. Magistrate Judge

I’rinted name and title

 

 

Ao 93 (Rev.11/13)searcli:a§§§i%i§@£§$l?pag&@g{£§d) DOCUmem 1 Filed 01/10/19 Page 21 Ol 26

Return

 

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the Warrant.

 

Subscribed, sworn to, and returned before me this date

 

 

Signature of Judge Date

 

 

 

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 22 of 26
ATTACHMENT A-1

DE}§§§RIP!ION OF LO§§ATION TO
§E SEAB§ §[_~! E§D
The TARGET RESIDENCE is located at 9152 Schmuckly Drive, Apartment #7, l
Sacramento, Califomia, 95826. The TARGET RESIDENCE is more particularly identified
as an apartment located in the northwest area of an apartment complex. The TARGET
RESIDENCE consists of beige stucco siding on one side and gray wood paneling on the other
side The front door of the residence is green in color and the number “7” white in color is

affixed adjacent to the front door. lncluding all safes and storage'areas within the residence

 

14

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 23 of 26

ATTACHMENT A-2

EsCRIP CATI T
BE§MB££ED

A red iPhone With a black case With IMEI 35 584108 513727 9 (TARGET CELLPHONE).

 

15

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 24 of 26

ATTACHMENT B

 

The following items constitute evidence fruits proceeds and instrumentalities of
violations of 18 U.S.C. § 922(g)(5) (alien in possession of a firearm).

l. Any and all firearms or ammunition

2. Any items pertaining to the possession manufacture or distribution of illegal
` firearms including but not limited to, lower receivers upper receivers grips
stocks magazines trigger assemblies and barrels for AR-l 5-style firearms

3. Any tools and/or equipment associated with the manufacture of firearms
including but not limited to drills drill presses lathes welding equipment, jigs
hack saws power saws templates diagrams instruction manuals pamphlets or
other tutorial material regarding the manufacture of firearms

4. Photographs developed and undeveloped and/or videotapes or DVDs/CDs of
firearms firearm transactions firearm parts large sums of money and/or co-
conspirators and paperwork showing the purchase storage disposition or
dominion and control over any firearms firearm parts ammunition or any of the
items described in Attachment B.

5. Records relating to the acquisition and distribution and repair of firearms
firearms parts, tools and/or equipment associated with the manufacture of
machineguns short barreled rifles and/or other firearms including but not limited

to ATF Forms 447 3, California Dealer Of Record Sale (DROS) records books
receipts invoices notes ledgers and pay/owe sheets

 

6. Personal telephone books telephone records telephone bills address books
correspondence notes and papers containing names and/or telephone numbers
that tends to establish communication between co-conspirators whether such
documents are stored in documentary or electronic form.

7 . Digital evidence of items described in Attachment B

8. Evidence and records relating to the accumulation of proceeds derived from
illegal firearms trafficking and manufacturing, whether such documents are stored
in documentary or electronic form.

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 25 of 26

10.

ll.

12.

13.

14.

15.

16.

United States currency in excess of $2,000, including any and all financial records
to facilitate the investigation of the laundering of illicitly obtained monies and/or
other forms of assets including United States currency acquired through the sales
trafficking, or manufacturing of illegal firearms

Rental or lease agreements for storage units safety deposit boxes other storage
locations keys combinations and/or access codes for them, Whether such
documents are stored in documentary or electronic form.

Indicia of occupancy, residency, and/or ownership of the items noted above and
of the premises including but not limited to, papers correspondence canceled
envelopes canceled postcards bills and registration documents whether such
documents are stored in documentary or electronic form.

Any safes locked cabinets and/or other secured containers and/or devices at the
locations and in/on vehicles identified in Attachment A. Law enforcement shall
be permitted to open such locked containers by force or through the use of a
locksmith if necessary.

Any vehicles and mobile conveyances used and/or associated with unlawful
trafficking and manufacturing of firearms including transporting of any such
firearms firearm parts or blanks

Any computer numerical control (“CNC”) machines and/or parts/tools associated
with the use and/or association of the manufacturing and/or modifying of
firearms firearm parts AR-15 blanks (and firearm blanks of any kind)

machineguns and/or machinegun parts including but not limited to templates
cutting programs diagrams instruction manuals pamphlets or other tutorial
material regarding the manufacture of firearms

The contents of any surveillance camera or surveillance system used at any of the
locations identified in Attachment A.

Personal computers tablets cellular telephones encryption devices paging
devices beepers and other devices used for wire or electronic communications
that could conceivably be used in the course of illegal firearms trafficking and
manufacturing

17

 

 

 

Case 2:19-svv-00009-DB Document 1 Filed 01/10/19 Page 26 of 26

17 . Any Bitcoin wallet addresses seed words accounts and passwords, or other
information necessary to access Bitcoin accounts and Wallets, Whether such data
and documents are stored in documentary or electronic form.

18, Any user names passwords text files, encryption codes, or other information
necessary to access Dark Web marketplaces or encrypted email accounts whether
such data documents are stored in documentary or electronic form.

 

 

